Mr. Justice Baker delivered the opinion of the court. There is no precedent either for this bill or for the order for a temporary injunction made upon it. The lease was complete. The defendant took possession under it, and the question whether the effects of the fire were such as to give to the complainants, the lessors, the right to terminate the lease, under its terms, could be fully tried in a proceeding under the Forcible Entry and Detainer Act. The complainants had, therefore, a plain, adequate and complete remedy at law, and the case stated in the bill does not come within the jurisdiction of a court of equity. The doctrine that when there is a complete remedy at law, a court of equity will not take jurisdiction, is so familiar and well settled that the citation of authorities in its support is not necessary. “A .court of chancery will sometimes decree an adverse claimant to deliver possession to the owner, but only when such relief is incidental to the main object of the bill, and when the power of the court has been called into action for some purpose that belongs to its legitimate jurisdiction.” Cleland v. Fish, 43 Ill., 282. “The sole object of an interlocutory injunction is to preserve the subject in controversy in its then condition. * * * It cannot be used for the purpose of taking property out of the possession of one party and putting it into the possession of another.” High on Injunctions, see. 3; Parker v. Shannon, 114 Ill., 192. The sole object of the bill was the recovery of the possession, from the tenant, of the premises which had been leased to him by the complainants. This object was as' effectually accomplished by the injunction which was issued in this case as it could have been by an order that in terms directed the defendant to surrender possession of the premises in controversy to the complainants. Courts of equity look to the substance, not to mere forms, and will not permit that to be done indirectly which may not lawfully be done directly. These views of the case render it unnecessary to consider other questions that have been raised in the case. The order appealed from will be reversed and the injunction dissolved. Reversed.